DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 12/27/2021 and supplemental response on 02/15/2022 containing amendments and remarks to the claims.
The objections of claims 1 and 22 for minor informalities are withdrawn due to amendments made to the claims.

Terminal Disclaimer
The terminal disclaimers filed on 02/15/2022 and 02/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Nos. 17/237,592, 17/131,845 and 17/131,928 have been reviewed and are accepted.  The terminal disclaimer has been recorded.
The submission and approval of terminal disclaimers filed on 02/15/2022 and 02/17/2022 overcomes the double patenting rejections of record. The double patenting rejections have been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 


No prior art alone or in combination with references discloses or reasonably suggests a process for converting waste plastics into recycle for polyethylene polymerization as recited in claims 1, 12 and 22. Specifically, the prior art fails to motivate one of ordinary skill to limit the volume flow of pyrolysis oil and wax to the refinery FCC unit to 50 volume % or less, with the remaining hydrocarbon flow to the refinery FCC unit comprising vacuum gas oil. 
The closest prior art of record, Bitting et al. (US 2021/0130699 A1), discloses a process for making olefins from recycled waste material comprising:
selecting waste plastics containing polyethylene and/or polypropylene ([0288]; [0304]; [0305]; Fig. 2);
passing the waste plastic through a pyrolysis reactor to thermally crack at least a portion of the waste plastic and produce a pyrolysis effluent ([0302]; [0309]);
separating the pyrolysis effluent into a pyrolysis gas, residual solids including char, and pyrolysis oil ([0120]; [0319]; [0325]; [0326]; Fig. 2, reference number 124, 145, 134, 140);
passing the pyrolysis oil to a cracker that may be an FCC unit ([0333]; [0336]; [0360]; [0562]; Fig. 4 and Fig. 26); and
separating the effluent from the FCC unit into various streams which may include a liquid petroleum C3 olefin/paraffin mixture from the FCC unit ([0565]; [0567]).
Bitting does not appear to explicitly disclose that a liquid petroleum C3 olefin/paraffin mixture is passed to a steam cracker for ethylene production. 
However, Bouvart et al. (US 2006/0089518 A1, cited in the IDS dated 06/22/2021), directed to steam cracking, teaches that mixtures comprising propane and propylene are desirably added to a naphtha steam cracking process for the production of ethylene ([0016]; [0034]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Bitting by separating a C3 olefin/paraffin mixture from the FCC effluent and passing it to a steam cracking process as taught by Bouvart because Bitting teaches that various streams can be separated from the FCC effluent and that hydrocarbons produced from FCC can be used for further processing or used to make one or more petrochemicals ([0565]; [0556]), Bouvart teaches that mixtures of propane and propylene are suitable feedstock additives for steam cracking for the production of ethylene, and this merely involves combining two known process in the art in a predictable manner to yield predictable results, wherein one product from one known process is used as a feedstock to another known process. 
Bitting, in view of Bouvart, differs from the claimed invention in that Bitting fails to disclose passing the pyrolysis oil to a refinery FCC unit with the volume flow of pyrolysis oil to the refinery FCC unit comprising up to but no more than 50 volume % of the total hydrocarbon flow to the FCC unit, with the remaining hydrocarbon flow to the refinery FCC unit comprising vacuum gas oil (VGO). 
Bitting discloses that the feed to the cracking reactor may be from 1 to 100 wt% pyrolysis oil and may be combined with a cracker feed comprising C5-C22 hydrocarbons including gasoline, naphtha, middle distillate, diesel, or kerosene ([0394]-[0396]). Bitting does not motivate limiting the amount of pyrolysis oil to 50% or less when processing VGO through an FCC reactor. 
The Applicant has found that limiting the co-feeding of pyrolyzed waste oil to a refinery FCC unit is critical as for preventing detrimental impact on the refinery operations while also permitting the recycle of plastics. The Applicant has shown that above 50% pyrolysis oil blending, the debit in the gasoline Octane number is too severe and it becomes difficult to produce acceptable finished gasoline meeting the Minimum Octane Ratings in a refinery (see Applicant’s arguments dated 02/15/2022 pages 10-12 and the supporting declaration). The prior art of record does not recognize or motivate one of ordinary skill to limit the co-feed of pyrolyzed oil to 50% or less and the Applicant has shown criticality and unexpected results in limiting the pyrolyzed oil volume rate to 50% or less. 
Therefore, as the prior art lacks any motivation or teaching to limit the amount of pyrolysis oil and wax in a refinery FCC feed stream, and the Applicant has demonstrated criticality and unexpected results that rebut a prima facie case of obviousness of the claimed range, claims 1-3, 5-12, and 14-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ray et al. (US 2016/0168481 A1), directed to methods for co-processing pyrolysis oil, discloses introducing a pyrolysis oil stream and a hydrocarbon stream to an FCC unit (Abstract). Ray teaches that the pyrolysis oil may be 1 to 55 vol. % of the feed to the FCC reactor ([0020]). Ray differs from the claimed invention in that Ray fails to motivate limiting the pyrolysis oil to no more than 50 volume% of the total hydrocarbon flow to the FCC unit, does not teach that the FCC unit feed comprises vacuum gas oil, and does not disclose that the pyrolysis oil is produced from pyrolysis of plastics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772